I concur in the majority opinion, but, in view of what I believe is the import of the dissenting opinion of the chief justice, I desire to express the view that the restriction, as I read it, prohibits the erection or maintenance of any buildings other than a private residence or dwelling and necessary outbuildings for residence uses, but goes no further. It does not prevent the appellants from making use of their property for other lawful purposes. If the keeping of fowls and animals on the premises is offensive to respondents and has become a nuisance, then their remedy is to secure an abatement of the nuisance rather than to claim for the restrictive clause a construction that would so limit the use of the premises that the fowls and *Page 603 
animals could not be allowed or pastured thereon for any purpose.
As pointed out in the majority opinion, the cause of action based upon a claim of nuisance on account of the presence of the fowls and animals on the premises was dismissed by the trial court, and no cross-appeal having been taken by the respondents, that question is not before this court.
BEALS, JEFFERS, and MALLERY, JJ., concur with GRADY, J.